United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3696
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Arkansas.
                                        *
Carnell Johnson,                        *    [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: April 15, 2003

                                 Filed: April 21, 2003
                                  ___________

Before WOLLMAN, FAGG, and RILEY, Circuit Judges.
                          ___________

PER CURIAM.

       A reliable confidential informant told the Little Rock Police Department that
Carnell Johnson was selling crack cocaine. Investigating officers conducted
surveillance and called Johnson to order one ounce (twenty-eight grams) of crack.
The officers saw Johnson leave his residence in a vehicle and travel in a direction
consistent with delivery of the drugs. When they saw Johnson commit a traffic
violation, they stopped him. Officer Hall saw a bulge in Johnson’s shirt pocket and
could see a clear plastic baggie containing what appeared to be crack. The other
officer conducted a pat-down search of Johnson and found a loaded .357 caliber
derringer in Johnson’s pants pocket.
       The Government charged Johnson with possession with intent to distribute
more than five grams of cocaine base, using and carrying a firearm during a drug
trafficking offense, and being a felon in possession of a firearm. Johnson filed a
motion to suppress the evidence, and the district court* denied the motion. The
district court granted the government’s motion to preclude cross-examination of
officer Hall about domestic conflicts with his wife resulting in criminal charges
(burglary and a weapons charge) and disciplinary action by the police department.
A jury convicted Johnson of all charges, and the district sentenced Johnson to 195
months in prison. Johnson appeals and we affirm.

       Johnson first asserts the district court committed error in limiting the cross-
examination of officer Hall. Federal Rule of Evidence 608(b)(1) permits a witness’s
cross-examination about specific instances of conduct if, in the court’s discretion,
they are probative of the witness’s character for truthfulness or untruthfulness. The
district court concluded that none of Hall’s violations of police department policy
were sufficiently probative of truthfulness or honesty to merit their admission.
Further, the district court held cross-examination about the domestic conflict would
have been more unfairly prejudicial than probative as required by Federal Rule of
Evidence 403. Having carefully reviewed the matter, we conclude the district court
did not abuse its discretion in excluding the evidence. See United States v. Page, 808
F.2d 723, 730 (10th Cir. 1987) (burglary and assault based on domestic dispute not
probative of witness’s credibility).

        Johnson also contends the district court should have granted his motion to
suppress. Johnson concedes the officers had probable cause to conduct the traffic
stop, but challenges the later search of his person. After stopping Johnson for the
traffic violation, however, officer Hall saw in plain view a plastic bagging containing


      *
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas.

                                         -2-
white rocks in Johnson’s shirt pocket. Considering the legality of the traffic stop, the
inadvertent discovery of the crack in plain view, and the immediately apparent
incriminating appearance of the crack, the warrantless seizure of the baggie was
justified. United States v. Murphy, 261 F.3d 741, 743 (8th Cir. 2001); United States
v. Beatty, 170 F.3d 811, 814 (8th Cir. 1999). A pat-down of Johnson for officer safety
was then justified by reasonable, articulable suspicion that criminal activity was afoot
and that Johnson might be armed and presently dangerous. See Murphy, 261 F.3d at
743.

      We thus affirm Johnson’s conviction.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-